



COURT OF APPEAL FOR ONTARIO

CITATION: Petroniuk (Re), 2016 ONCA 186

DATE: 20160303

DOCKET: C60791

Watt, Lauwers and Pardu JJ.A.

IN THE MATTER OF: Elizabeth Petroniuk

AN APPEAL UNDER PART XX.1 OF THE
CODE

Daniel Moore, for the appellant Elizabeth Petroniuk

Grace Choi, for the respondent Crown

Gavin S. MacKenzie, for the Centre for Addiction and
    Mental Health

Heard: March 2, 2016

On appeal against the disposition of the Ontario Review
    Board dated, June 1, 2015.

APPEAL BOOK ENDORSEMENT

[1]

The appellant challenges a disposition of the Ontario Review Board
    ordering her detention in the General Forensic Unit at CAMH with certain privileges,
    including supervised community living.

[2]

In her factum and at the outset of counsels submissions here, the
    appellant challenged the finding that she was mentally ill. The finding of NCRMD
    was never challenged and demonstrates that at the time of the offence, the appellant
    suffered from a mental disorder. That disorder, the major mental illness of
    schizophrenia, persists to this day as the evidence before the Board
    demonstrates.

[3]

The appellant says that the Boards finding of significant threat was
    unreasonable. We do not agree. The Boards finding was firmly grounded in the evidence
    adduced before it and is the very antithesis of unreasonable. Nor are we at all
    satisfied that the Boards decision to impose a detention order rather than a
    conditional discharge was unreasonable or tainted by legal error.

[4]

Finally, counsel spent some time in his submissions advocating a
    Community Treatment Order as an adequate alternative mechanism to ensure medication
    compliance and supervision. This alternative was never advanced before the
    Board, nor was an adequate evidentiary predicate to support its efficacy
    developed there. We would not give effect to it.

[5]

The appeal is dismissed.


